Yesawich Jr., J. (dissenting).
We respectfully dissent. The substance of the parties’ disagreement is not whether an administrative decision was made to place defendant John Dolan under preceptorship; that is undisputed. Likewise, all parties agree that if Dolan was closely monitored and observed, in accordance with the common definition of preceptor-ship status, these actions would be sufficient to meet defendant St. Clare’s Hospital’s duty of reasonable supervision, even given the knowledge it had of his alcohol problem. The evidence is conflicting, however, with regard to the level of monitoring to which Dolan was actually subjected, and because we cannot say that merely changing Dolan’s administrative status and removing him from the emergency room roster would have been sufficient as a matter of law to discharge the hospital’s duty, we would affirm.
*775Although Richard Goodman acknowledged in his affidavit that placing Dolan under preceptorship would have been sufficient to satisfy the hospital’s duty, he opines that the preceptorship was not actually implemented. Dolan’s admission that he was placed in a preceptorship, coming as it did only after he was shown the minutes of the committee meeting at which the decision to do so was made, represents nothing more than a concession that his status was officially changed. With regard to the actions taken by the hospital as a result of this change, however, Dolan testified that he was never told of the decision or informed in writing, that he did not know whether his work had been reviewed and that to his knowledge his privileges had not been limited. This testimony is sufficient to create a question of fact as to whether the hospital actually implemented the preceptorship.
Furthermore, this record leaves unresolved the issue of proximate cause. There is a question of fact with respect to whether the hospital’s breach of its duty to supervise, if indeed there was such a breach, could have been a proximate cause of plaintiff’s injury. Given this circumstance, plaintiff has no duty to come forth with evidence on this issue (see, Batac v Associated Sec. Specialists, 160 AD2d 649, 650).
Levine, J., concurs. Ordered that the order is reversed, on the law, with costs, motion granted, summary judgment awarded to defendant St. Clare’s Hospital and complaint dismissed against said defendant.